Citation Nr: 1107904	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to July 
1975.

The issue on appeal was before the Board in May 2008 and March 
2009.  The Veteran appealed the Board's March 2009 denial to the 
United States Court of Appeals for Veterans Claims (Court).  By 
Memorandum Decision dated July 30, 2010, the Court set aside the 
Board's March 2009 decision and remanded this matter to the 
Board.

The Veteran appeared at a March 2008 Board videoconference 
hearing.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its July 2010 memorandum decision, the Court noted that the 
March 2009 Board decision failed to properly evaluate the 
application of 38 C.F.R. §§ 4.7 and 4.21.   The Court noted that 
38 C.F.R. § 4.7 was implicated in this case given that it was 
possible to have all other criteria for a 20 percent rating for 
hemorrhoids under Diagnostic Code 7336, 38 C.F.R. § 4.114 without 
any of the requirements for a 10 percent rating, and that the 
Veteran' claim of persistent bleeding is a key component for a 20 
percent rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 
(2009). 

Before it can proceed with appellate review, the Board believes 
it is appropriate to schedule the Veteran for a VA examination to 
determine the current level of severity of his hemorrhoids.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of the Veteran's 
hemorrhoids.  The claims file should be 
made available to the examiner for review.  
The examiner should expressly report 
whether there is evidence of persistent 
bleeding with secondary anemia or fissures.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of an increased rating for 
hemorrhoids specifically discussing 
38 C.F.R. § 4.7 per the Court's Memorandum 
Decision.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


